                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


 TEAL PEAK CAPITAL, LLC;                            Case No. 3:20-CV-01747 (PAD)

 Plaintiff and Counter Defendant,
                                BREACH OF CONTRACT; SPECIFIC
       And                      PERFORMANCE   OF   CONTRACT;
                                REIMBURSEMENT OF FUNDS, COSTS
 JOHN MICHAEL GRZAN AND NAMRATA AND EXPENSES
 KHIMANI

 Counter Defendant,

           v.

 ALAN BRAM GOLDMAN;

 Defendant and Counter Claimant.




    DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO THE MOTION TO
                  DISMISS THE AMENDED COMPLAINT

TO THE HONORABLE COURT:


       COMES NOW defendant Alan Bram Goldman (hereinafter, “Mr. Goldman”) through the

undersigned attorney, and hereby very respectfully states and prays:



                                     I.      INTRODUCTION


        The present motion will show that Teal Peak Capital, LLC (hereinafter, “TPC”) has

grossly mischaracterized Mr. Goldman’s battle to secure his right to not be cheated out of his

ancestral home as a meager “tactical move to avoid the inevitable: the sale of the property for the

agreed upon price.” Docket No. 80, p. 1. Similarly, it will demonstrate that Mr. Goldman’s
interpretation of Clause 15 of the Option to Purchase Agreement is the only logical interpretation

that resonates clearly with the unambiguous terms of Clause 15.

        This Court should further note that Mr. Goldman never changed his theory. From the

onset of the present litigation Mr. Goldman has emphatically sustained that he was cheated by

John Michael Grzan and Namrata Khimani into selling his ancestral home. Mr. Goldman’s

allegations have never been “meritless obstacles” for TPC to fend off. Indeed, TPC’s Opposition

to Mr. Goldman’s Motion to Dismiss has made it evident that they are desperate to cast doubt over

the clear limitations both parties agreed to in Clause 15 of the Option to Purchase Agreement.

Namely, that in the case of Mr. Goldman’s default, the purchaser has a right to recover the Option

Fee and pursue any equitable remedies under the law, which, as we will show, necessarily excludes

specific performance.

        Lastly, as stated in Mr. Goldman’s Motion to Dismiss, nothing in the present motion

should be interpreted as an admission to TPC’s factual allegations or legal theory. Indeed, Mr.

Goldman emphatically disagrees with TPC’s characterization of the facts that claim that he

unilaterally defaulted in his obligation under the Option to Purchase Agreement or that TPC, John

Michael Grzan and Namrata Khimani are faultless in their endeavor to cheat Mr. Goldman from

his ancestral home. Likewise, as Mr. Goldman stated in his answer to the original complaint, TPC’s

right as an assignee is still in contention because he was never notified or shown any documents

of the assignment. See Docket No. 26.

                                        II.    DISCUSSION

   A. There was no renunciation of TPC’s rights, rather the remedies that could be
      afforded pursuant to the applicable law are limited by Clause 15 of the Option to
      Purchase Agreement.




                                                2
         As its first argument, TPC claims that pursuant to Article 1077 of the 1930 Civil Code, it

has a right to demand specific performance and/or damages. See 31 L.P.R.A. § 3052. In essence,

TPC poses that it has a right to specific performance because an option to purchase agreement is

governed by the general norms of obligations and contracts. See TPC’s Opposition to Mr.

Goldman’s Motion to Dismiss, Docket No. 80, p. 4. Further, this right cannot be renounced without

“clear, conclusive, and unequivocal language in the contract.” Id. at p. 5. However, TPC’s

argument fails for two distinct reasons: (i) the general norms that govern obligations and contracts,

including option to purchase agreements, are suppletory to the terms of the contract; and (ii) the

case law cited by TPC deals with the exemption of liability, not the limitation of remedies

autonomously agreed upon by the parties.

   (i)      The general norms that govern obligations and contracts, including option to purchase
            agreements, are suppletory to a particular contract.
         As Mr. Goldman argued in his Motion to Dismiss (Docket No. 63), a Court which

intervenes in contractual relations, should balance the legal interests affected by its intervention.

See Coop. Sabanena v. Casiano Rivera, 184 D.P.R. 169, 181-82 (2011). Moreover, when

exercising its power to intervene and moderate contractual relations, and the autonomy of the

parties to create such relationships, the Court must exercise extreme care. The Court’s intervention

must be clearly justified “because of its harmful effects on the stability of contracts and on legal

certainty.” López de Victoria v. Rodriguez, 113 D.P.R. 265, 271, 13 P.R. Offic. Trans. 341, 349

(1982). The foregoing is a corollary of the undeniable fact that “contracts have force of law

between the parties, who must fulfill what was accorded as long as it does not contravene the law,

morals or public order. . .” S.L.G. Irizarry v. S.L.G. Gracia, 155 D.P.R. 713, 725, 2001 WL

1555664,         P.R. Offic. Trans.    (2001); See also Article 1044 of the 1930 Civil Code, 31

L.P.R.A. § 2994.

                                                 3
          The Supreme Court of Puerto Rico has also decreed that “[t]he general rules of the Civil

Code, on the interpretation of contracts, shall apply only in a supplementary manner.”

(translation and emphasis ours) Echandi Otero v. Stewart Title, 174 D.P.R. 355, 369 (2008). As

such, if the parties regulated the legal relationship they have contractually created, there will be

fewer gaps that will have to be addressed by the Civil Code. See Ojeda v. Morales Torres,

KLAN200800229, 2008 WL 5429870 at page *7 (TA PR, November 26, 2008) (citing José Ramón

Vélez Torres, Curso de Derecho Civil: Derecho de Contratos, pág. 89).

          Here, because the parties regulated and agreed to receive a certain remedy in the case of

default, they cannot now expect to ignore such regulation. Thus, parties to the Option to Purchase

agreement are not able to request remedies outside the scope of Clause 15. This is precisely what

TPC intended when it requested specific performance pursuant to Article 1077 of the 1930 Civil

Code. If allowed, such course of action would contravene the express contractual will of the parties

who agreed to demarcate the remedies afforded to them under the Option to Purchase Agreement.

Therefore, even if the general provisions of obligations and contracts are applicable to the Option

to Purchase Agreement, this alone does not afford TPC the right to ignore what was autonomously

agreed upon by the parties: that “[i]n the event Seller, after exercise of the Option granted herein,

fails to proceed with the closing of the sale of the Property pursuant to the terms and provisions

contained herein, Purchase[r] shall be entitled to receive back the Option Fee and pursue any

equitable remedies under law.” Clause 15 of the Option to Purchase Agreement, Docket No. 50,

Exhibit 1.

   (ii)      The case law cited by TPC deals with the exemption of liability, but not the limitation
             of remedies afforded by law to the contract. In any case, TPC did not renounce its
             rights to remedy in case of default, it merely limited said right.




                                                  4
       TPC also contends that Clause 15 cannot be construed as a renunciation of the remedies

afforded by the Civil Code. Docket No. 80, p. 5-7. TPC poses that “for a court to bar a contracting

party from exercising such rights, said party must have necessarily exonerated the other from

future defaults or waived those rights.” Docket No. 80 p. 5. Yet, to prove this argument, TPC uses

case law that is not centered on the limitations of remedies afforded by law, but rather on the

exemption of liability, or exculpatory clauses. Note, that Mr. Goldman never argued that TPC has

exonerated Mr. Goldman from any liability, but rather that Clause 15 of the Option to Purchase

Agreement limits the remedies available to it, in case of seller default. As such, said argument is

irrelevant and should be discarded by the Court.

       In any case, the parties to the Option to Purchase Agreement used the word and when

constructing Clause 15: “Purchase[r] shall be entitled to receive back the Option Fee and pursue

any equitable remedies under law.” The importance of the conjunction and cannot be understated.

TPC requested the specific performance of the Option to Purchase Agreement in its Amended

Complaint (Docket No. 50). Specific performance would force Mr. Goldman to comply with his

obligation under the Option to Purchase Agreement and transfer his ancestral home. Yet, this act

would be in clear contravention of Clause 15 precisely because of the word and. In particular, it

would be contradictory for TPC to require the specific performance of the Option to Purchase

Agreement, or the sale of Mr. Goldman’s property, when Clause 15 necessitates the return of the

Option Fee. In other words, specific performance of the Option to Purchase Agreement is mutually

exclusive of Clause 15 as you cannot have specific performance of the agreement without Mr.

Goldman receiving the sale price, which includes the Option Fee. This discussion is not

superfluous. If this Honorable Court finds that Mr. Goldman defaulted on his obligations, the

express terms of Clause 15 of the Option to Purchase Agreement would require Mr. Goldman to


                                                   5
return the Option Fee, which would otherwise be applied to the purchase price of $3,150,000. See

Docket No. 50, Exhibit 1, Clause 3 and 5 of the Option to Purchase Agreement. But again, this is

inconsistent with the specific performance cause of action, which would require TPC to pay

$2,350,000.00, or the difference between the retained Option Fee and the purchase price. TPC

cannot receive the Option Fee, as required by Clause 15, and demand the specific performance of

the Option to Purchase.

       It follows then, that the demand for specific performance is not a relief that can be granted

“even under Mr. Goldman’s interpretation of Clause 15” because it is inconsistent with the express

terms of the Option to Purchase Agreement.

   B. Clause 15 is clear and leaves no doubt as to the intention of the contracting parties.

       TPC contends that the Option to Purchase Agreement “is valid and its terms [are] clear.”

Docket No. 80, p. 14. However, in a self-serving attempt to cast doubt and confusion over Clause

15, TPC argues that it is unclear as to “what the parties intended when they used shall” in said

clause. See Docket No. 80, p. 9. Seemingly, TPC unilaterally determined that the entire agreement

is valid and clear, except for the word shall in Clause 15. We cannot follow TPC’s reasoning.

       According to TPC, the word shall “can be understood in more than one sense.” See Docket

No. 80, p. 8. To prove this, TPC cites Black’s Law Dictionary, which defines shall in five different

ways, and the removal of the word shall in the Rules of Evidence in 2000. Nevertheless, Black’s

Law Dictionary makes it evident that shall defined as “[h]as a duty to; more broadly, is required

to” is the only acceptable definition under strict standards of drafting. See Docket No. 80, p. 9

(citing Black’s Law Dictionary 1379 (7th ed. 1999).




                                                 6
        Indeed, the other definitions of shall have no bearing on Clause 15. It would be nonsensical

for Clause 15 to read, “Purchase[r] should be entitled to receive back the Option Fee…” or

“Purchase[r] may be entitled to receive back the Option Fee…” Clause 15 can only be read to

indicate that if Mr. Goldman defaults, then he is obligated to return the Option Fee. Which

necessarily entails that the word shall in Clause 15 is clear as it is “lucid enough to be understood

in a single sense, without giving rise to doubts, controversies or diversity of interpretations, and

without requiring for their understanding reasoning or demonstrations susceptible of being

challenged.” (translation ours) See Sucn. Ramírez v. Tribunal Superior y del Moral, 81 D.P.R. 357,

361 (1959).

    C. Regardless of whether specific performance is an Anglo-Saxon equitable remedy by
       “excellence”, it is incompatible with Clause 15.

        TPC argues that this Honorable Court sits in equity jurisdiction and, as such, “this Court

has at its disposal a full range of remedies to correct Mr. Goldman’s injustice and afford TPC

complete relief.” Docket No. 80, p. 12 (citing Holland v. Florida 560 U.S. 631, 650 (2010). This

is incorrect.

        Although district courts generally have a broad scope of equitable powers to remedy any

wrong, the Court must still interpret the issues at hand according to the principles of contract law.

In fact, the Supreme Court of the United States has stated that it “will not order relief inconsistent

with [the] express terms of a compact, no matter what the equities of the circumstances might

otherwise invite.” (internal quotations omitted) Alabama v. North Carolina, 560 U.S. 330, 352

(2010).1 As it was discussed above, specific performance is inconsistent with Clause 15 of the


1
 Although Alabama v. North Carolina, 560 U.S. 330 (2010) dealt with interstate compacts, the Supreme Court has
made it evidently clear that “interstate compacts are construed as contracts under the principles of contract law.”
See Tarrant Reg'l Water Dist. v. Herrmann, 569 U.S. 614, 628 (2013); See also Manufacturers' Fin. Co. v. McKey, 294

                                                        7
Option to Purchase Agreement. Clause 15 requires Mr. Goldman to return the Option Fee if the

Court finds that he in fact defaulted in his obligations under the Option to Purchase Agreement.

However, if this Court were to agree with TPC and employ the Anglo-Saxon equitable remedy of

specific performance, TPC would still have to pay $2,350,000.00, or the difference between the

retained Option Fee and the purchase price. TPC’s interpretation of Clause 15 is therefore

irreconcilable insofar as it entails that TPC has a right to acquire Mr. Goldman’s property (specific

performance) at a whopping $800,000 discount (Clause 15 requires Mr. Goldman to return the

Option Fee) on top of the already massively discounted purchase price he offered to John Michael

Grzan and Namrata Khimani before he became aware of their deceit.

         Consequently, assuming, arguendo, that Clause 15 refers to the Anglo-Saxon equity,

specific performance cannot and should not be considered the remedy of excellence in the present

dispute as it is in direct contravention to the express terms of Clause 15. Quite frankly it is

irrelevant whether TPC believes that “receiving back the $800,000 paid as option fee is not an

adequate remedy” because that is precisely the remedy both parties agreed to when they entered

the Option to Purchase Agreement. See Docket No. 80, p. 15.

         For the foregoing reasons, even if this Court were to find that the Amended Complaint

should not be dismissed in its entirety, at the very least it should dismiss TPC’s specific

performance cause of action as it is inconsistent with Clause 15 of the Option to Purchase

Agreement.




U.S. 442, 449 (1935) (“that a court of equity, in the absence of fraud, accident, or mistake, cannot change the
terms of a contract”).


                                                         8
       WHEREFORE, Alan Bram Goldman respectfully requests from this Honorable Court to

GRANT his request for dismissal of the Amended Complaint or, in the alternative, DISMISS Teal

Peak Capital LLC’s Specific Performance Cause of Action found therein.

RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 30th day of July 2021.



                                                       Attorney for Alan Bram Goldman
                                                       McConnell Valdés LLC
                                                       PO Box 364225
                                                       San Juan, Puerto Rico 00936-4225
                                                       270 Ave. Muñoz Rivera
                                                       Hato Rey, PR 0918
                                                       T: 787-250-5604

                                                       By: s/ Antonio A. Arias-Larcada
                                                       Antonio A. Arias-Larcada, Esq.
                                                       USDC-PR 204906
                                                       aaa@mcvpr.com



       IT IS HEREBY CERTIFIED that on this date we filed a true and correct copy of the

foregoing document with the Clerk of the Court using the CM/ECF system, which will send notice

electronically to all counsel at their address of record.


Date: July 30, 2021.                                    By: s/Antonio A. Arias-Larcada
                                                                      Attorney




                                                   9
